




Exhibit 10.8


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”), dated as of ______________,
20__, is made by and between QEP RESOURCES, INC., a Delaware corporation (the
“Company”) and [NAME] (the “Indemnitee”).
RECITALS


A.    The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
and indemnification, due to increased exposure to litigation costs and risks
resulting from their service to such corporations, and because the exposure
frequently bears no reasonable relationship to the compensation of such
directors and officers;
B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply to particular facts, can be ambiguous or
conflicting, and may fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;
C.    The Company and Indemnitee recognize that the risk of litigation is
significant;
D.    The Company does not believe its directors and officers should bear the
risk of judgments and other expenses that may occur in cases in which the
director or officer had no improper personal interest and in cases where the
director or officer was not culpable;
E.    The Company believes that the interests of the Company and its
shareholders would best be served by a combination of liability insurance and
indemnification provided by the Company for the benefit of the directors and
officers of the Company;
F.    The Company’s Bylaws require the Company to indemnify its directors and
officers to the fullest extent permitted by the Delaware General Corporation Law
(the “DGCL”). The Bylaws expressly provide that the indemnification provisions
set forth therein are not exclusive and contemplate that contracts may be
entered into between the Company and its directors and officers with respect to
indemnification;
G.    Section 145 of the DGCL (“Section 145”), under which the Company is
organized, empowers the Company to indemnify its officers, directors, employees
and agents by agreement and to indemnify persons who serve, at the request of
the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive;
H.    Section 102(b)(7) of the DGCL allows a corporation to include in its
certificate of incorporation a provision limiting or eliminating the personal
liability of a director for monetary damages in respect of claims by
shareholders and corporations for breach of certain fiduciary duties, and the
Company has provided in its Certificate of Incorporation that each Director
shall be exculpated from such liability to the maximum extent permitted by law;
I.    The Board of Directors of the Company (the “Board of Directors”) has
determined that contractual indemnification as set forth herein is not only
reasonable and prudent but also promotes the best interests of the Company and
its shareholders;
J.    The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company free from undue concern for
unwarranted claims for damages arising out of or related to services to the
Company; and




--------------------------------------------------------------------------------




K.    Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Company on the condition that he or she is
furnished the indemnity provided for herein.
AGREEMENT
In consideration of the mutual covenants and agreements set forth below, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
Section 1.Employment Rights and Duties. Subject to any other obligations imposed
on either of the parties by contract or by law, and with the understanding that
this Agreement is not intended to confer employment rights on either party which
they did not possess on the date of its execution, Indemnitee agrees to serve as
a director or officer so long as Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate of
Incorporation and Bylaws of the Company or any subsidiary of the Company and
until such time as Indemnitee resigns or fails to stand for election or until
Indemnitee’s employment, if any, terminates. Indemnitee may from time to time
also perform other services at the request of, or for the convenience of, or
otherwise benefiting, the Company. Indemnitee may at any time and for any reason
resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
right to indemnification shall continue only as set forth in this Agreement.
Section 2.Indemnification Generally. To the fullest extent permitted by the laws
of the State of Delaware:
(a)The Company shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Indemnitee is or was or has agreed to serve at the
request of the Company as a director, officer, employee or agent of the Company
(“Position with the Company”), or while serving as a director or officer of the
Company, is or was serving or has agreed to serve at the request of the Company
as a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, partner, manager or similar capacity) of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
(“Service at the Request of the Company”), or by reason of any action alleged to
have been taken or omitted in such capacity. For the avoidance of doubt, the
foregoing indemnification obligation includes, without limitation, claims for
monetary damages against Indemnitee in respect of an alleged breach of fiduciary
duties, to the fullest extent permitted under Section 102(b)(7) of the DGCL as
in existence on the date hereof. Indemnitee will be deemed a party to a
proceeding for all purposes hereof if Indemnitee is named as a defendant or
respondent in a complaint or petition for relief in that proceeding, regardless
of whether Indemnitee is ever served with process or makes an appearance in that
proceeding.
(b)The indemnification provided by this Section 2 shall be from and against
Expenses and judgments, fines and amounts paid in any settlement made in
accordance with Section 10 (“Judgments”), incurred by Indemnitee or on
Indemnitee’s behalf in connection with such action, suit or proceeding and any
appeal therefrom, but shall not be provided if it is finally determined that the
Indemnitee acted in bad faith.
(c)Notwithstanding the foregoing provisions of this Section 2, in the case of
any threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of Indemnitee’s Position
with the Company or Service at the Request of the Company, no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged to be liable to the Company. Indemnification
may be made, however, to the extent that the Delaware Court of Chancery or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court shall deem
proper.
(d)The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that Indemnitee’s conduct
was unlawful.
(e)For purposes of Section 2, the meaning of the phrase “to the fullest extent
permitted by the laws of the State of Delaware” shall include, but not be
limited to:

2

--------------------------------------------------------------------------------




(i)to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and
(ii)to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
Section 3.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in Section 2
hereof or in defense of any claim, issue or matter therein (in whole or in
part), Indemnitee shall be indemnified against all Expenses incurred in
connection therewith. If Indemnitee is not wholly successful in such action,
suit or proceeding, but is successful on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such action, suit or
proceeding, Indemnitee shall be indemnified against Expenses incurred in
connection with each successfully resolved claim, issue or matter. If Indemnitee
is not wholly successful in such action, suit or proceeding, Indemnitee shall
also be indemnified against all Expenses reasonably incurred in connection with
a claim, issue or matter related to any claim issue or matter on which
Indemnitee was successful. For purposes of this Section and without limitation,
the termination of any claim, issue or matter in such an action, suit or
proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.
Section 4.Notification of Claims; Determination That Indemnification Is Proper.
(a)Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Company hereunder, notify the Company of the commencement thereof.
The failure to promptly notify the Company of the commencement of the action,
suit or proceeding, or Indemnitee’s request for indemnification, will not
relieve the Company from any liability that it may have to Indemnitee hereunder,
except to the extent the Company is prejudiced in its defense of such action,
suit or proceeding as a result of such failure.
(b)Any indemnification hereunder shall (unless otherwise ordered by a court) be
made by the Company unless a determination is made in the specific instance that
indemnification of such person is not proper in the circumstances because he or
she has not met the applicable standard of conduct set forth in Section 2
hereof. Any such determination shall be made (i) if no Change in Control has
occurred, (A) by a majority vote of the directors who are not parties to the
action, suit or proceeding in question (“disinterested directors”), even if less
than a quorum, (B) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, and (C) if there are no disinterested directors or if the disinterested
directors so direct, by Independent Counsel or by the Delaware Chancery Court,
and (ii) if a Change in Control has occurred, or at the election of the
Indemnitee at anytime, by Independent Counsel.
(c)In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 4(b) hereof, the Independent
Counsel shall be selected by the Indemnitee, and the Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. The Company may, within seven days after such written
notice of selection shall have been given, deliver to the Indemnitee a written
objection to such selection. Such objection may be asserted only on the ground
that the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 8 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is timely made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that the Independent Counsel meets such requirements. If, within 20
days after submission by the Company of an objection to the selection of the
Independent Counsel, the Indemnitee has not proposed an alternate Independent
Counsel or submitted the matter to a court of competent jurisdiction, the
Company may petition the Court of Chancery of the State of Delaware or other
court of competent jurisdiction for resolution of any objection that shall have
been made by the Company to the Indemnitee’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom an objection is so resolved or the person so appointed shall act
as Independent Counsel under Section 4(b) hereof. The Company shall pay any and
all reasonable fees and expenses incurred by such Independent Counsel in
connection with acting pursuant to Section 4(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
4(c), regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 6 of this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

3

--------------------------------------------------------------------------------




(d)Indemnitee and the Company shall provide to the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, documentation or information related to Indemnitee’s claim for
indemnification that is not privileged or otherwise protected from disclosure
and that is reasonably available to Indemnitee or the Company, as applicable,
and reasonably necessary to such determination and shall otherwise cooperate
with such person, persons or entity making such determination. Any Expenses
incurred by Indemnitee in providing documentation in response to inquiries from
the person, persons or entity making such determination, or in so cooperating,
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification), and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.
(e)The Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification pursuant to this
Section 4, and the Company shall have the burden of proof in overcoming that
presumption by clear and convincing evidence in reaching a determination
contrary to that presumption.
(f)Any Independent Counsel, member of the Board of Directors or court shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement. The determination whether
to grant Indemnitee’s indemnification request shall be made promptly, and in any
event, with respect to indemnification for Judgments, within 60 days following
receipt of a request for indemnification for Judgments. Advances of Expenses
shall be paid within 20 days following receipt of a request for advancement of
Expenses pursuant to Section 5(a).
Section 5.Advance Payment of Expenses; Defense of Claim.
(a)To the fullest extent permitted by the laws of the State of Delaware,
Expenses incurred by Indemnitee in defending a threatened or pending civil,
criminal, administrative or investigative action, suit or proceeding, or in
connection with an enforcement action pursuant to Section 6(a), shall be paid by
the Company in advance of the final disposition of such action, suit or
proceeding within twenty (20) days after receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time (which shall include invoices received by Indemnitee in connection with
such expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditures made that may cause
Indemnitee to waive any privilege accorded by applicable law need not be
included with the invoice). Advances shall be unsecured and interest-free and
shall be made without reference to the financial ability of Indemnitee to make
such repayment. By executing this Agreement, Indemnitee hereby provides an
undertaking to repay any advance or advances if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized by this Agreement or otherwise.
(b)In the event the Company shall be obligated to make advance payment of the
Expenses of Indemnitee with respect to an action, suit or proceeding, as
provided in this Agreement, the Company, if appropriate, shall be entitled to
assume the defense of such action, suit or proceeding, with counsel reasonably
acceptable to Indemnitee, upon the delivery to Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (i) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized in writing by the Company, (B) counsel to the Company or
Indemnitee shall have reasonably concluded that there may be a conflict of
interest or position, or reasonably believes that a conflict is likely to arise,
on any significant issue between the Company and Indemnitee in the conduct of
any such defense, or (C) the Company shall not, in fact, have employed counsel
to assume the defense of such action, suit or proceeding, then the actual and
reasonable fees and expenses of Indemnitee’s counsel shall be at the expense of
the Company, except as otherwise expressly provided by this Agreement. The
Company shall not be entitled, without the consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company or as to which
counsel for the Company or Indemnitee shall have reasonably made the conclusion
provided for in clause (ii)(B) above.
(c)To the fullest extent permitted by the laws of the State of Delaware, if
Indemnitee is, by reason of Indemnitee’s Position with the Company or Service at
the Request of the Company, a witness, including an expert witness, or otherwise
participates in any action, suit or proceeding at a time when Indemnitee is not
a party in the action, suit or proceeding, the Company shall advance payment to
Indemnitee against all Expenses incurred by Indemnitee or on Indemnitee’s behalf
in connection therewith.
(d)This Section 5 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 9.

4

--------------------------------------------------------------------------------




Section 6.Appeal by Indemnitee of Denial of Claim for Indemnification.
(a)The right to indemnification as granted by Section 2 of this Agreement and to
advancement of Expenses as provided in Section 5 of this Agreement shall be
enforceable by Indemnitee in the Delaware Court of Chancery if the Company
denies such request, in whole or in part, or fails to respond within the 60-day
period specified in Section 4(f), with respect to a claim for indemnification
for Judgments, or the 20-day period specified in Section 4(f), with respect to a
claim for advancement of Expenses. Alternatively, Indemnitee, at his or her
option, may seek enforcement of this Agreement in arbitration to be conducted by
a single arbitrator pursuant to the then-prevailing Commercial Arbitration Rules
of the American Arbitration Association. The parties agree that all matters
subject to the arbitration, including the arbitration itself, shall remain
confidential. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 6(a). If Indemnitee elects arbitration pursuant to Section 6(a) and the
parties are unable to agree on an arbitrator, the parties shall provide the
American Arbitration Association (“AAA”) with a statement of the nature of the
dispute and the desired qualifications of the arbitrator. AAA shall then provide
a list of three available arbitrators. Each party may strike one of the names on
the list, and the remaining person shall serve as the arbitrator. If both
parties strike the same person, AAA shall select the arbitrator from the other
two names. The arbitration award shall be made within 90 days following the
demand for arbitration. The arbitration shall take place in Denver, Colorado,
and the provisions of Delaware law shall apply to any such arbitration.
(b)It shall be a defense to any such action (other than an action brought to
enforce a claim for the advance of Expenses under Section 5 hereof, which action
has not been concluded) that Indemnitee has not met the standard of conduct set
forth in Section 2 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Company. Any adjudication or arbitration
shall be conducted as a de novo trial, or arbitration, on the merits and neither
the failure of the Company (including the Board of Directors or one of its
committees), Independent Counsel or the Delaware Chancery Court to have made a
determination prior to the commencement of such action that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in Section 2 hereof, nor the fact that
there has been an actual determination by the Company (including the Board of
Directors or one of its committees), Independent Counsel or the Delaware
Chancery Court that Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has or
has not met the applicable standard of conduct. A determination by the relevant
party that the Indemnitee has met the applicable standard set forth in Section 2
hereof shall be binding on the Company in any such proceeding. The Indemnitee’s
Expenses incurred in connection with successfully establishing Indemnitee’s
right to indemnification, in whole or in part, in any such proceeding or
otherwise shall also be indemnified by the Company.
(c)For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected with the
reasonable care by the Company. The provisions of this Section 6(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
(d)The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.
Section 7.Insurance and Subrogation.
(a)The Company may purchase and maintain insurance on behalf of any person
(including Indemnitee) by virtue of such person’s Position with the Company or
Service at the Request of the Company against any liability asserted against,
and incurred by, such person or on such person’s behalf in any such capacity, or
arising out of such person’s status as such, whether or not the Company would
have the power to indemnify such person against such liability under the
provisions of this Agreement.
(b)To the extent the Company maintains an insurance policy or policies providing
liability insurance for directors, officers, employees or agents of the Company
or for other persons for Service at the Request of the Company, Indemnitee shall
be covered by such policy or policies in accordance with its or their terms, to
the maximum extent of the coverage available for any director, officer, employee
or agent under such policy or policies.
(c)If the Company has such insurance in effect at the time the Company receives
from Indemnitee any notice of the commencement of a proceeding, the Company
shall give prompt notice of the

5

--------------------------------------------------------------------------------




commencement of such proceeding to the insurer(s) at the times and in accordance
with the procedures set forth in such policy or policies. The Company shall
thereafter take all actions that the Company believes, in its discretion, are
reasonably necessary or desirable to cause such insurer(s) to pay, on behalf of
the Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy or policies.
(d)In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy, and Indemnitee
shall execute all papers required and take all action necessary to secure such
rights, including execution of such documents as are necessary to enable the
Company to bring suit to enforce such rights in accordance with the terms of
such insurance policy. The Company shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.
(e)The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
Judgments) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.
Section 8.Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:
(a)The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any potential, threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative (including
any internal investigation conducted or initiated by the Company), without
regard to whether such potential, threatened, pending or completed claim,
action, suit or proceeding specifically names the Indemnitee as a defendant,
respondent or target thereof.
(b)The terms “by reason of Indemnitee’s Position with the Company” and “Service
at the Request of the Company” shall be broadly construed and shall include,
without limitation, any actual or alleged act or omission to act by the Company,
the Indemnitee or any other officer, director, employee or agent of the Company.
(c)The term “Expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, expert witness fees, appeal bonds, other out-of-pocket costs and
reasonable compensation for time spent by Indemnitee for which Indemnitee is not
otherwise compensated by the Company or any third party), actually and
reasonably incurred by Indemnitee in connection with either the investigation,
defense or appeal of an action, suit or proceeding or establishing or enforcing
a right to indemnification under this Agreement, Section 145 of the DGCL or
otherwise.
(d)The term “Judgments” shall be broadly construed and shall include, without
limitation, all direct and indirect payments of any type or nature whatsoever
(including, without limitation, all penalties and amounts required to be
forfeited or reimbursed to the Company, as well as any penalties or excise taxes
assessed on a person with respect to an employee benefit plan).
(e)The term “Company” shall include, without limitation and in addition to the
resulting corporation in any business combination to which the Company is a
party, any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that any person who is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as he or she would have with respect to such constituent corporation
if its separate existence had continued.
(f)The term “other enterprises” shall include, without limitation, employee
benefit plans.
(g)The term “Service at the Request of the Company” shall include, without
limitation, any service as a director, officer, employee or agent of the Company
that imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries.
(h)A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.
(i)The term “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and trial work, and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company or Indemnitee in any matter material to either such party (other
than as Independent

6

--------------------------------------------------------------------------------




Counsel under this Agreement or similar agreements), or (ii) any other party to
the proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
(j)A “Change in Control” of the Company shall be deemed to have occurred if (i)
any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 30
percent or more of the combined voting power of the Company; (ii) the following
individuals cease for any reason to constitute a majority of the number of
directors then serving: individuals who, as of the date of this Agreement,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds of the directors
then still in office who either were directors on the date of this Agreement, or
whose appointment, election or nomination for election was previously so
approved or recommended; (iii) there is consummated a merger or consolidation of
the Company or any direct or indirect subsidiary of the Company with any
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60 percent of the combined voting power of the securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation, or a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 30 percent or more of the combined voting power of the
Company’s then outstanding securities; or (iv) the Company’s stockholders
approve a plan of complete liquidation or dissolution of the Company or there is
consummated the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 60 percent
of the combined voting power of the voting securities of which are owned by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
Section 9.Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:
(a)Claims Initiated by Indemnitee. To indemnify Indemnitee for Judgments or
advance Expenses to Indemnitee with respect to an action, suit or proceeding (or
part thereof) initiated by Indemnitee, including by way of cross-claim,
counter-claim or the like, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 6 and Section 9(b) of this Agreement) or a
compulsory counter-claim, unless such action, suit or proceeding (or part
thereof) was authorized to by a majority vote of the disinterested directors.
(b)Action for Indemnification. To indemnify Indemnitee for any Expenses incurred
by Indemnitee with respect to any action, suit or proceeding instituted by
Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish his or her right to indemnification,
Indemnitee is entitled to indemnity for such Expenses; provided, however, that
nothing in this Section 9(b) is intended to limit the Company’s obligation with
respect to the advancement of Expenses to Indemnitee in connection with any such
action, suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 6 hereof.
(c)Section 16 Violations. To indemnify Indemnitee for Judgments or advance
Expenses to Indemnitee for payment or an accounting of profits arising from the
purchase or sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute.
(d)Non-compete and Non-disclosure. To indemnify Indemnitee for Judgments or
advance Expenses to Indemnitee in connection with proceedings or claims
involving the enforcement of non-compete and/or non-disclosure agreements or the
non-compete and/or non-disclosure provisions of employment, consulting or
similar agreements to which Indemnitee may be a party with the Company, the
Company’s parent or any subsidiary of the Company or, at the Company’s instance,
with any other foreign or domestic corporation, partnership, joint venture,
trust or other enterprise.

7

--------------------------------------------------------------------------------




(e)Clawback. To indemnify Indemnitee for Judgments as a consequence of any
action involving reimbursement of the Company by the Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
the Indemnitee from the sale of securities of the Company, as required in each
case under the federal securities laws or stock exchange requirements
(including, but not limited to, any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).
(f)Fraud or Personal Profit. To indemnify Indemnitee for Judgments or advance
Expenses to Indemnitee if it is proved by final judgment in a court of law or
other final adjudication that Indemnitee was guilty of fraud or gained any
personal profit or advantage to which Indemnitee was not legally entitled.
(g)Prohibited Payment. To indemnify Indemnitee for Judgments or advance Expenses
to Indemnitee for any Judgment that the Company is prohibited by applicable law
from paying as indemnity, provided, however, nothing herein shall be deemed to
restrict the ability of Indemnitee to obtain benefits under any insurance policy
or policies or the Company’s obligations under Section 7 to support Indemnitee’s
efforts to obtain such insurance benefits from the insurer(s).
(h)Payment by Insurer. To indemnify Indemnitee for Judgments or advance Expenses
to Indemnitee to the extent that Indemnitee is reimbursed pursuant to any such
insurance as may exist for Indemnitee’s benefit, including but not limited to
insurance for directors, officers, employees or agents of the Company or for
other persons for Service at the Request of the Company. Notwithstanding the
availability of such other insurance, Indemnitee also may claim advancement of
Expenses and indemnification from the Company pursuant to this Agreement by
assigning to the Company any claims under such insurance if and to the extent
Indemnitee is paid by the Company. Indemnitee shall reimburse the Company for
any sums Indemnitee receives as indemnification from other sources to the extent
of any amount paid to Indemnitee for that purpose by the Company.
Section 10.Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of
any action, suit or proceeding without the Company’s prior written consent,
which shall not be unreasonably withheld. The Company shall not settle any
action, suit or proceeding in any manner that would impose any fine, penalty or
other obligation or limitation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.
Section 11.Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Company shall nevertheless indemnify Indemnitee as to Expenses and Judgments
in any action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Company, to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the full extent permitted by applicable law.
Section 12.Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, including by reason of applicable law or public policy, it is agreed that,
in such event, in lieu of indemnification, the Company shall, to the fullest
extent permitted by law, contribute to the payment of Indemnitee’s Expenses and
Judgments in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, in connection with any claim relating to a
claim for indemnification under this Agreement. Such contribution payment shall
be in the proportion deemed by any court of competent jurisdiction in which the
proceeding is brought as fair and reasonable in light of all of the
circumstances of such action, suit or proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such action, suit or proceeding
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s), taking into account, among other things, contributions by other
directors and officers of the Company or others pursuant to indemnification
agreements or otherwise. Without limiting the generality of the foregoing, the
contribution contemplated by this Section 12 shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to meet the
standard of conduct set forth in Section 2 hereof, or (ii) any limitation on
indemnification set forth in Section 7(e), 9 or 10 hereof.
Section 13.Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by e-mail,
overnight mail or courier service, or certified or registered mail, return
receipt requested, postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

8

--------------------------------------------------------------------------------




If to the Company:


QEP Resources, Inc.
1050 17th Street, Suite 500
Denver, Colorado 80205
Attn: General Counsel


If to Indemnitee:


____________________
____________________
____________________
____________________


Section 14.Subsequent Legislation. If the DGCL is amended after adoption of this
Agreement to expand further the indemnification permitted to directors or
officers, then the Company shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.
Section 15.Nonexclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, or from action taken by a majority vote
of the Company’s shareholders or disinterested directors, other agreements or
otherwise. Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee. However, no amendment or
alteration of the Company’s Certificate of Incorporation or Bylaws or any other
agreement entered into after the date hereof shall adversely affect the rights
provided to Indemnitee under this Agreement.
Section 16.Enforcement. The Company shall be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. The Company agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his or her rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Company to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Company of
its obligations under this Agreement.
Section 17.Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law. This Agreement is intended to be retroactive and to apply to events
occurring prior to the date of this Agreement.
Section 18.Entire Agreement. This Agreement and the documents expressly referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are expressly superseded by this Agreement.
Section 19.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
Section 20.Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.
Section 21.Service of Process and Venue. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6, the Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that

9

--------------------------------------------------------------------------------




any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Delaware Chancery Court, and not in any other state
or federal court in the United States of America or any court in any other
country; (b) consent to submit to the exclusive jurisdiction of the Delaware
Chancery Court for purposes of any action or proceeding arising out of or in
connection with this Agreement; (c) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Chancery Court; and (d) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Chancery Court has been brought in an improper or
inconvenient forum, or is subject (in whole or in part) to a jury trial.
Section 22.Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
Section 23.Employment or Board Rights. Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment or right to
continued service on the Board of Directors.
Section 24.Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
Section 25.Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
Section 26.Disclosure. In certain instances, applicable law (including
applicable federal law that may preempt or override applicable state law) or
public policy may prohibit the Company from indemnifying the directors and
officers of the Company under this Agreement or otherwise. For example, the U.S.
Securities and Exchange Commission has taken the position that indemnification
of directors, officers and controlling persons of the Company for liabilities
arising under federal securities laws is against public policy and, therefore,
unenforceable. The Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee. In addition,
federal law prohibits indemnification for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.
Section 27.Rights Continued. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company and shall inure to the benefit of Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
QEP RESOURCES, INC.




By _______________________________________
Name:
Title:




INDEMNITEE:




_______________________________________
Name:









10